Citation Nr: 1427976	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to an increased rating for esophageal ulcer and hiatal hernia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a January 2014 videoconference Board hearing; a transcript from that hearing is of record.

Review of the electronic record reveals that additional VA treatment records dated from May 2009 to January 2014 were added to the claims file in March 2014.  However, review of these records shows that they are cumulative or redundant of the evidence already of record, on which basis the Board finds that no remand is required.

In Rice v. Shinseki, the Court of Appeals for Veterans Claims held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, 38 C.F.R. § 3.155(a) requires that VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the Veteran indicated in multiple VA examinations and VA outpatient visit that he was currently employed.  Because the Veteran has made it clear that he continues to be employed full-time, further consideration of entitlement to TDIU is not required.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's esophageal ulcer and hiatal hernia is manifested by a healed ulcer treated with medication, epigastric distress including burning, and regurgitation/vomiting which is not persistently recurrent.


CONCLUSION OF LAW

The criteria for an increased rating for esophageal ulcer and hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346-7304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  December 2006 and December 2007 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The January 2010 and August 2012 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disability's history and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113. 

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected gastrointestinal disability is rated under the provisions of Diagnostic Code 7346-7304, which contemplates both hiatal hernia and gastric ulcer.  38 C.F.R. § 4.114, Diagnostic Codes 7304, 7346.  Diagnostic Code 7304 assigns a 10 percent rating when the ulcer is mild with recurrent symptoms once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7304.  A 20 percent rating is assigned for moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration, or with continuous moderate manifestations.  Id.  

Here, greater than a 10 percent rating is not warranted under Diagnostic Code 7304.  References to the Veteran's ulcer in VA treatment records dated between 2006 and 2014 only mention that he had undergone treatment in 1995, during service.  The January 2007 VA examination found that the Veteran's ulcers were present only by history, with clinical history suggesting gastroesophageal reflux disease treated with antacids as needed.  Similarly, at the January 2010 VA examination, the Veteran could not recall whether he had experienced recurrent ulcers since service, and the examiner concluded that the Veteran's esophageal ulcers were treated with daily doses of ranitidine (Zantac).  Further, the August 2012 VA examiner diagnosed a healed esophageal ulcer, treated by Nexium.  None of these records indicate that the Veteran's ulcer manifests with recurring episodes of severe symptoms or with continuous moderate manifestations; none of the records, to include January 2010 and August 2012 VA examination reports, indicate that the Veteran experienced anemia or weight loss as a result of recurrent ulcer.  Accordingly, greater than a 10 percent rating is not warranted under Diagnostic Code 7304.

Diagnostic Code 7346 provides a 10 percent rating when there are two or more symptoms for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

Here, greater than a 10 percent rating is also not warranted under Diagnostic Code 7346.  Although the Veteran testified at his February 2014 Board hearing that he experienced epigastric distress including burning, as well as regurgitation/vomiting, the presence of these symptoms is contemplated by the currently assigned 10 percent rating.  Indeed, the evidence of record does not establish that the Veteran reported experiencing dysphagia or pyrosis, and shows that his regurgitation was not so persistent as to warrant a 30 percent rating.  He denied experiencing epigastric pain, dysphagia, or vomiting at the January 2007 VA examination.  VA treatment records dated between 2006 and 2014 primarily reflect the Veteran's report of occasional or intermittent heartburn, not regurgitation or vomiting.  He also denied reflux or regurgitation/vomiting at the January 2010 and August 2012 VA examinations.

To the extent that the Veteran has asserted that his gastrointestinal disability is manifested by chest pain, to include in his February 2014 Board hearing testimony.  He also raised this concern to examiners at the January 2007 and January 2010 VA examinations.  However, the evidence establishes that his chest pain is not due to his gastrointestinal disability but to his coronary artery disease.  A November 2005 treatment record noted that the Veteran was woken up by severe chest pain, for which he sought urgent care treatment; it was assessed as true angina.  Similarly, VA records dated between January 2007 and October 2013 reflect that the chest pain was attributed to the Veteran's coronary artery disease.  Further, at the August 2012 VA examination, the Veteran did not report having substernal arm or shoulder pain.  

Additionally, to the extent that the Veteran has experienced and/or reported blood from his rectum or bloody stool, the evidence also establishes that this symptom has an etiology unrelated to his gastrointestinal disability.  A December 2006 record noted the Veteran's report of bloody stool and found, on examination, moderate internal hemorrhoids as the source of the bleeding; a December 2006 flexible sigmoidoscopy also showed hyperplastic polyps in the rectum.  Similarly, at the January 2007 VA examination, the Veteran's report of blood in stool was found on examination to have resulted from a rectal mass.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the Veteran's severity and symptomatology.  He has not required hospitalization for this condition, and marked interference of employment has not been shown.  Therefore, the Board finds that the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for esophageal ulcer and hiatal hernia is denied.


REMAND

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

During the course of the Veteran's appeal, a December 2011 rating decision granted service connection for sleep apnea.  To that end, the Veteran has asserted, to include during his February 2014 Board hearing, that his hypertension is either directly related to his military service, or in the alternative, proximately related to his service-connected sleep apnea.  In support of the latter contention, he submitted a February 2009 letter from a VA physician suggesting that "[w]e also now know that untreated obstructive sleep apnea is a cause of elevated blood pressure and can cause hypertension, and cardiovascular disease."  
 
The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, because no medical opinion is of record that directly addresses the relationship between the Veteran's hypertension, his military service, and his service-connected sleep apnea, remand is required so that one can be obtained.

Accordingly, the issue of entitlement to service connection for hypertension is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the onset and/or etiology of his hypertension.  After examination of the Veteran and review of the entire claims file, the examiner should state whether it is at least as likely as not that the Veteran's hypertension onset occurred in service, developed within one year of his separation from service, is otherwise directly related to his period of military service, or was caused by (direct result) or aggravated by (permanently worsened beyond the natural progression of the condition) his service-connected sleep apnea.  In offering this opinion the examiner should acknowledge and discuss the assessments offered in the February 2009 opinion of the Veteran's treating VA physician. 

A complete rationale for all findings and conclusions should be set forth.   If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


